Citation Nr: 0832864	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  03-33 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for diabetes mellitus, type II, with peripheral neuropathy of 
upper and lower extremities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The matter was previously before the Board in September 2006 
at which time the case was remanded for additional 
development.  

The Board notes that the veteran did not submit a substantive 
appeal subsequent to the February 2006 Statement of the Case 
addressing this issue of service connection for an above knee 
amputation of the right leg and other issues.  Therefore, 
these issues are not before the Board.  The Board has 
considered this matter generally within the context of 
peripheral neuropathy of the right lower extremity.


FINDING OF FACT

The service-connected diabetes mellitus, type II, standing 
alone, has not been shown to require regulation of activity.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 20 percent for service-connected diabetes mellitus, 
type II, have not been met. 38 U.S.C.A.  §§ 1155, 5107(b), 
7104 (West 2002 & Supp 2008); 38 C.F.R. §§ 4.7, 4.119 
including Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§1155; 38 C.F.R. §§3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §4.7.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

In this case, the RO rated the veteran under Diagnostic Code 
(DC) 7913, diabetes mellitus.  38 C.F.R. § 4.119 (2007).  
Under that diagnostic code, a 20 percent rating is warranted 
for diabetes mellitus requiring insulin and restricted diet, 
or; oral hypoglycemic agent and restricted diet; and 
(important for this case) a 40 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.

A 60 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  38 C.F.R. § 4.119, DC 7913.

A 100 percent rating is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.

Note 1 to Diagnostic Code 7913 states that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.

The Board has considered all evidence in the claims file, 
including all VA examinations, VA outpatient treatment 
records, and private treatment records to determine whether 
the veteran's disability warrants a disability rating greater 
than 20 percent.  The evidence shows that the veteran 
regularly takes insulin and has a medically restricted diet.  
There is, however, no indication that the veteran's diabetes 
mellitus, standing alone, requires any particular regulation 
of activities.

The veteran underwent a general and neurological VA 
examination in June 2005 related to his diabetes.  The 
examiners reviewed the claims file.  In the general 
examination report, the examiner indicated that the veteran 
denied any hypoglycemic episodes and that he had been 
hospitalized only once for diabetes in 2000 when he was 
diagnosed with the disability. 

The examiner noted that the veteran's weight increased over 
30 pounds since his June 2002 VA exam.  The veteran reported 
that he was able to ride a stationary bicycle for 15 to 30 
minutes 3 to 4 times per week.  The examiner noted the 
veteran's amputation above the right knee and diagnosed the 
veteran with diabetes mellitus that is oral agent and insulin 
controlled.

During the neurological exam, the veteran reported feeling 
numbness in his feet after his second vascular bypass.  He 
stated that he has had intermittent left sided numbness and 
paresthesias.  He indicated having left sided weakness for 
about a year; however, he stated that he is able to walk with 
crutches for approximately 100 feet.  

On examination, the veteran's motor was 5/5 with normal tone, 
bulk, dexterity and coordination except for the right 
amputation, providing highly probative evidence against the 
claim that it is his diabetes (standing alone) that causes a 
regulation of activities.  His sensory was intact to 
vibration and symmetric in the upper extremities.  He was 
mildly impaired at the left ankle.  The examiner noted a left 
sided deficit to temperature sense superimposed on a stocking 
glove deficit.  The diagnosis was polyneuropathy with mild 
sensory loss of all four extremities.

The veteran also had a VA examination in October 2006, which 
was geared towards the veteran's amputation of the leg above 
the right knee.  During the exam, the examiner noted that the 
veteran's hip joint had full motion and that upon repetitive 
use, he experienced no pain, no limitation of motion, and no 
limitation secondary to pain, fatigue, weakness or lack of 
endurance.  It was noted that the veteran wears a prosthesis 
and that he can walk with crutches approximately 50 feet.

The examiner noted in the summary that the veteran had the 
amputation in May 2001 for significant and diffuse, 
uncorrectable vascular disease of the right lower extremity.  
A year prior to the amputation the veteran was diagnosed with 
diabetes.

The examiner noted that the veteran's onset of vascular 
disease occurred prior to the onset of diabetes, thus 
diabetes was not a the cause of the peripheral vascular 
disease.  However, the veteran did have a worsening of his 
vascular disease over the year after the diagnosis of 
diabetes.  The examiner stated that it was more likely than 
not that the diabetes contributed to the worsening of the 
vascular disease which resulted in the amputation.  However, 
the examiner stated that the diabetes is the least most 
likely contributing factor to the amputation since there were 
other risk factors that were long established prior to the 
diagnosis of diabetes, providing evidence against the claim 
that the amputation was caused by the diabetes (leading to 
the RO denial of this claim, an issue which is not before the 
Board).

In addition to considering the basic criteria for rating 
diabetes mellitus, the Board has considered potential 
residuals or complications caused by the disability.  Thus, 
the Board has considered the veteran's diabetic peripheral 
neuropathy of both sets of lower and upper extremities, for 
determining entitlement to an increased rating for diabetes 
mellitus under DC 7913.  However, despite the veteran's 
complaints of tingling and numbness as noted throughout his 
VA outpatient treatment records and VA examinations, the 
condition has not required the regulation of activity as 
required for a 40 percent rating, nor does it indicate that a 
separate evaluation should be assigned for this problem. 

Also, as noted in the introduction, the veteran did not file 
a substantive appeal after the issuance of the February 2006 
Statement of the Case, which addressed service connection for 
the above the knee amputation of the right leg as secondary 
to his service connected diabetes mellitus.  Even though the 
matter of service connection is not before the Board, the 
Board has considered the amputation with regard to the 
veteran's entitlement to an increased rating for his diabetes 
mellitus.  However, the medical evidence does not indicate 
that the veteran's activities must be regulated by the 
diabetes.  

Some limitation of activity is expected considering the 
nonservice connected amputation.  However, the October 2006 
VA examination indicated that the veteran's right hip had 
full range of motion and had no limitation upon repetitive 
use.  The veteran also experienced no pain, no limitation of 
motion, and no limitation secondary to pain, or fatigue, 
weakness or lack of endurance upon repetitive use, providing 
evidence against this claim.

The Board briefly notes that even if the issue of secondary 
service connection for the right leg amputation was before 
the Board, the evidence from the October 2006 VA exam and 
November 2007 addendum indicates that the diabetes was the 
least most likely aggravating or contributing factor as the 
other factors were long established prior to the diagnosis of 
diabetes.  The examiner was unable to determine the degree of 
the vascular disease aggravation by diabetes without 
resorting to speculation.

Considering the veteran's diabetic neuropathy and amputation, 
as well as all evidence in the claims file, the Board cannot 
find that the veteran's activities are regulated for purposes 
of granting an increased rating for diabetes mellitus.  The 
records clearly show that the veteran requires insulin and a 
restricted diet; however, the records do not show that the 
veteran must regulate his activities.  

Based on the applicable symptomatology, there is no medical 
evidence of record that would support a different rating for 
any time subsequent to the effective date of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Furthermore, the Board finds no reason to refer the claim to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96; see 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2001 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted statements and 
private treatment records.  The veteran was afforded multiple 
VA medical examinations.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


